GANTT, J.
This is an appeal from a judgment of the circuit court of Jasper county, Missouri, at the October term, 1903. The prosecuting attorney of Jasper county filed an information in the circuit court charging the defendant, Finis Tindall, with murder in the first degree of one Thomas Skykes, on or about the third day of September, 1903.
The defendant was duly arraigned and entered a plea of not guilty at the October term, 1903. At the same term of court a jury was impaneled and the defendant put upon his trial. The cause was heard and the jury returned a verdict of guilty of manslaughter in the fourth degree, and assessed his punishment at two years in the penitentiary.
In due time motions for new trial and in arrest of judgment were filed, heard and overruled, and the defendant sentenced in accordance with the verdict. An appeal was granted to this court! the defendant entered into a recognizance in the sum of two thousand dollars for his appearance.in this court to receive judgment on appeal. Leave was given the defendant to file a hill of *337exceptions on or before the first day of the January term, 1904, and that leave was extended thirty days. No bill of exceptions was filed, and as in duty bound the clerk certified the record to this court.
The defendant has not prosecuted his appeal, and is not represented in this court by counsel. "We have nothing before us but the record proper. The information is in due form and amply sufficient to sustain the sentence of the court, but was not verified by affidavit of the prosecuting attorney or any other competent witness, but no motion was made to quash the same on this account, and therefore this failure to verify the information was waived, and no advantage can be taken of such failure in this court in the circumstances. [State v. Brown, 181 Mo. l. c. 232.]
No error appears in the arraignment or in the impanelling of the jury, or in the trial of the cause on the record proper.
It results that the judgment must be and is affirmed.
Fox, J., concurs; Burgess, P. J., absent.